ORDER

PER CURIAM.
Steven Sredl appeals from the denial of his petition for mandamus filed in the Circuit Court of Cole County. After a thorough review of the record, we conclude that the judgement is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).